DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance.
Claim 1 recites in part a “conductive material layer” (150, in Applicant’s FIG. 7) that must meet two requirements.  No portion thereof must be directly over “first pixel” (FIG. 7, 40 or 42) is the first requirement.  On the other hand, it must be directly over the “second pixel” (FIG. 7, 61; “reference pixel”).  The closest prior art that meets the effective filing date is US-2008/0308890, by Uya, see face of patent.   There are various pixels 10 being shown.  One pixel 10 has “conductive material” 18 above it, and it stops right there, so it looks like it would meet the claim limitations, since other pixels 10 do not have 18 over it.  Unfortunately, there is also “conductive material” 19.  Paragraphs 57 & 58 of Uya specify that 18 & 19 are made in the same process step and from the same material.  Hence, Examiner is unable to make a reasonable rejection based on this reference and the claims are indicated as allowable.
Claim 8 recites in part a “conductive material layer” that is broken into 3 separate pieces.  One piece is on sidewall of substrate, one is located on the interconnect (separate from substrate; part of pad connection) and one is located on a second side of substrate (away from interconnect, which is near the first side of substrate).   The combination of these 3 separate pieces of “conductive material layer”, all in their specified locations were not found in prior art. 
Claim 15 recites similar limitations to the ones cited above and is allowable for similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on Notice of References Cited, attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Nguyen can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
06/01/22

/Mounir S Amer/Primary Examiner, Art Unit 2894